Coleman, J.,
dissenting in part:
I concur in the order, but for reasons other than those assigned in the foregoing opinion. The complaint in the action is in the usual form to quiet title to real estate. The answer denies certain allegations of the complaint, and sets up an affirmative defense, wherein certain facts are alleged which, it is contended, estop the plaintiffs from asserting title to the property in question. The case was tried before the court without a jury. The court made findings of fact sustaining the allegations of the complaint, but made no finding as to the affirmative defense of estoppel, though specific request was made therefor by counsel for defendants, and exceptions were taken as provided by our statute to the refusal of the court to make such findings.
In my opinion, the action of the court in refusing to-comply with the request and make findings upon such plea of estoppel justifies a reversal of the judgment. It is insisted by respondents that it necessarily follows from the general finding sustaining the allegations of the complaint that the .court made a finding upon the affirmative plea of estoppel pleaded by the defendants. While it is a well-recognized rule of law in Nevada that, *181where there is no special finding, and only a general finding in favor of a party, the finding will be construed on appeal so as to sustain the judgment, still, where the losing party requests specific findings upon an issue, and the court refuses to make findings thereon, nothing can be presumed in favor of the findings so made, and it is the duty of the appellate court to reverse the judgment. In my opinion, the defendants were entitled to a finding upon the affirmative defense of estoppel, that this court might determine if the law was properly applied to the facts found. I think my view is amply sustained by prior decisions of this court. In Warren v. Quill, 9 Nev. 259, it is said:
“Each party is undoubtedly entitled to a finding upon every issue raised that is essential to the determination of the case, and the findings ought always to contain a concise statement of each specific essential fact established by the evidence; but this duty is not made obligatory upon the court unless the proper steps are taken by counsel.”
What are the proper steps alluded to in the quotation just given? Clearly, a specific request for a finding upon the issue upon which there is no finding. In the case of Welland v. Williams, 21 Nev. 230, 29 Pac. 403, the court says:
“If all the issues in the case have not been covered, findings upon the omitted points may be requested, when it will become the duty of the court to supply them. Hathaway v. Ryan, 35 Cal. 191. If not so requested, the judgment will not be reviewed upon that point (Warren v. Quill, 9 Nev. 259), unless it be upon an assignment of error that the evidence does not support, or is contrary to, the implied finding. More v. Lott, 13 Nev. 377.”
Nor do I think that the case of Dutertre v. Shallenberger, 21 Nev. 507, 34 Pac. 449, cited in the opinion of the court, is contrary to the view which I have expressed; for, while it is said in that case that “with us there is an implied finding in favor of the judgment,” the court also says that “there was no exception upon the ground that *182the findings were defective or for want of. a finding upon this point.” This statement clearly shows that the court was not dealing with a situation such as is presented in this case. In that case the court likewise says:
“If then, we should admit that the findings as found in the transcript are upon this point insufficient to support the judgment, in the absence of all exceptions to them, we must imply a finding.”
Thus we see that the court will imply a finding only in the absence of exceptions. In the case at bar there was not only an exception, but a request for specific findings. To take any other view than that which I have expressed would, it seems to me, be to overturn the decisions of this court and violate the spirit of section 5345, Rev. Laws, which reads:
“In cases tried by the court without a jury, no judgment shall be reversed for want of a finding, or for a defective finding of the facts, unless exceptions be made in the court below to the finding, or to the want of a finding; and in case of a defective finding, the particular defects shall be specifically and particularly designated; and upon' failure of the court below to remedy the alleged error, the party moving shall be entitled to his exceptions, and the same shall be settled by the judge as in other cases. * * *”
In my opinion, the case of Schwartz v. Stock, 26 Nev. 143, 65 Pac. 351, is not in conflict with the views which I have expressed. The court says:
“An unanswerable reason exists which justified the trial court in refusing to make the findings of fact after j udgment, as requested by the appellant. The section of the practice act above quoted does not authorize any such practice, and we have been unable to find any other provision which does. If the court did not make the findings required by the section quoted, or had made defective findings, the appellant had ample remedy, under the requirements of another section, to correct the action of the court in the premises, and, in case of refusal to make the correction, the matter could have *183been, by following the plain directions of the statute, presented to us for review. Section 2 of an act to regulate appeals in the courts of justice in this state (Comp. Laws, 3858) expressly prescribes the method of presenting such matters to the appellate court. It provides that, in cases tried by the court without a jury, no judgment shall be reversed for want of findings or for a defective finding of fact, unless exceptions be made in the court below to the finding or to the want of finding, and, in case of defective finding, the particular defects shall be particularly and specifically designated; and, upon failure of the court below to remedy the alleged error, the party moving shall be entitled to his exceptions, and the same shall be settled by the judge as in other cases. It further prescribed the time within which such exceptions shall be filed. The record does not show that there was a want of finding or defective finding; neither does it show that any of the steps required by the statute were taken to correct any want of findings or defective findings, or that any exception or other action was taken in the matter further than is indicated above. This matter has been before this court, considered, and determined, and, under the cases presented and decided, we must hold that the appellant’s claim is without merit. McClusky v. Gerhauser, 2 Nev. 52, 90 Am. Dec. 512; Whitmore v. Shiverick, 3 Nev. 312; State v. Manhattan Co., 4 Nev. 336; Warren v. Quill, 9 Nev. 263; Welland v. Williams, 21 Nev. 230, 29 Pac. 403.”
But it is nowhere urged by counsel for respondent that the rule which I contend for and which is urged by appellant, both upon oral argument and in the brief, is not the law of this state, but it is said that the case does not fall within the rule, and reliance is had upon the case of Daly v. Sorocco, 80 Cal. 367, 22 Pac. 211, and the case of Murphy v. Bennett, 68 Cal. 528, 9 Pac. 738, to sustain their contention. There is nothing in those cases in conflict with the rule invoked. The decision in each of those cases was in favor of the defendant, and all that was necessary to defeat the plaintiff’s recovery was a *184finding against him upon the cause of action made by his' complaint. To prevail he had to sustain the allegations therein contained. As was said in Murphy v. Bennett, 68 Cal. 528, 9 Pac. 738:
“There should be findings upon all the material issues in the case, but a judgment will not be reversed for want of a finding on a particular issue, where it is apparent that the failure to find on that issue is in no way prejudicial to the appellant.”
In other words, if plaintiff failed to sustain the cause of action, he could not recover, and hence it^was not necessary for the court in the case mentioned to make findings as to the affirmative matter pleaded in thé answer; but in the case at bar, in which the court may have found the legal title to the property in question in plaintiffs, it was necessary that the court make findings of fact as to the plea of estoppel set up in the answer, that this court might apply the law to the facts so found and determine whether or not the plea of estoppel should be sustained.
Taking the view which I do, I have declined to consider the point urged in the opinion of the court as a ground for a reversal of the judgment, believing that to consider the merits of the case upon a point where there is no finding, though expressly requested, would be contrary, not only to the spirit of our statute, but to the well-established practice.